Pettit, J.
The appellants, Lane and Walls, brought suit against the appellee, Kenworthy, before "a justice of the' peace, on an account for goods sold and delivered. There was a trial by jury and verdict and judgment.for the defendant, appellee. Appeal to the circuit court, where the case went to trial before a jury on a general denial, when there was a verdict, as before the justice, for the appellee. Motion for a new trial for the reason, “that the verdict of the jury is contrary to law and not sustained by the evidence.” This motion was overruled, exception taken, and this ruling only is assigned for error. Before a justice of the peace, “all matters of defence, except the statute of limitations, set-off, and matter in abatement, may be given in evidence without *117plea.” 2 G. & H. 585, sec. 34. On appeal, the cause maybe tried under the same rules as before the justice. 2 G. & H. 596, sec. 67.
Evidence of payment, or that the goods were delivered on the order of a third person, could, therefore, be given under the issue formed, which was done without objection to its introduction. This evidence to some extent is contradicted, but under the often repeated rulings of this court, on conflicting evidence we cannot reverse the judgment of the court below.
The judgment below is affirmed, at the costs of the appellants.